EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Zeller (28,491) on 5/14/2021.
The application has been amended as follows:

Lines 14-20 of claim 1 (see 4/27/2021 claims which are being entered) have been replaced with the following:
“wherein the plurality of linear portions include amplitude peak portions alternately arranged with straight general portions that extend diagonally with respect to the amplitude direction, and
wherein each of the linking portions links an amplitude peak portion of one of the linear portions with a respective straight general portion of another of the linear portions that is adjacent to the one of the linear portions in the amplitude direction.”





Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a layered heat exchanger configured to cool an electrical device, comprising: a plurality of layers (32, 56), where the layers include two outer layers (56) that sandwich channel layers (32) to define a flow path.  The channel layers each comprise overlapping apertures (44) (Figure 10) defined by a plurality of linear portions (34) and linking portions (36).  The linear portions include repeating/alternating amplitude peak portions (34A) and straight general portions (34B) such that the linear portions define a waveform shape (Figures 5 and 6), and where the linking portions (36) connect an amplitude peak portion (34A) of one linear portion to a straight general portion (34B) of another linear portion.
The art of record discloses a cooling device (Chen US 2013/0180697), comprising: a layered heat exchanger configured to cool an electrical device, comprising: a plurality of layers (100, 200), where the layers include two outer layers that sandwich channel layers to define a flow path (Figures 6-7), where the channel layers each comprise overlapping apertures (122, 222) (Annotated Figure 7A) defined by a plurality of linear portions and linking portions (Annotated Figure 7A), and where the linear portions include repeating/alternating amplitude peak portions and straight general portions such that the linear portions define a waveform shape (Annotated Figure 7A).  However, Chen does not teach or disclose the linear portions as including repeating/alternating amplitude peak portions and straight general portions such that the linking portions connect an amplitude peak portion of one of the linear portions to a straight general portion of another of the linear portions.

    PNG
    media_image1.png
    286
    625
    media_image1.png
    Greyscale


The art of record also discloses a cooling device (Chen US 2017/0037834), comprising: a layered heat exchanger configured to cool an electrical device, comprising: a plurality of layers (100, 200), where the layers include two outer layers that sandwich channel layers to define a flow path (Figure 2B), where the channel layers each comprise overlapping apertures (122a, 222a) (Figures 2E, 2F) defined by a plurality of linear portions and linking portions (Annotated Figure 2F), and where the linear portions include repeating/alternating amplitude peak portions and straight general portions such that the linear portions define a waveform shape (Annotated Figure 2F).  However, Chen does not teach or disclose the linear portions as including repeating/alternating amplitude peak portions and straight general portions such that the linking portions connect an amplitude peak portion of one of the linear portions to a straight general portion of another of the linear portions.




    PNG
    media_image2.png
    230
    517
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763